DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06-September-2021 has been entered.
Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 is recited as depending from canceled claim 15 (see MPEP 608.01(i)(c), where “one or more claims may be presented in dependent form, referring back to and further limiting another claim in the same application.”
Appropriate correction is required.
Response to Amendment
The Amendment filed 06-September-2021 has been entered. Claims 1, 9, 10, 11 and 13 have been amended, claims 14, 15 and 17 have been canceled, and claims 1-13, 16, and 18-20 are currently pending.
Response to Arguments
Applicant's arguments filed 06-September-2021 have been fully considered but they are not persuasive. Applicant argues that Wood (Pub. No. US 2014/0100874 A1, hereinafter “Wood”) and MacPherson (Patent No. Us 10,025,877 B2, hereinafter “MacPherson”) do not disclose amended claim 1, specifically that they do not mention the feature of “the updated recorded information comprises second data associated with at least one non-biological trait of the first person” (Remarks pp. 6-9). In response, examiner respectfully submits that MacPherson teaches that the technique of forming a relative connections graph is also applicable to other types of relative relationships such as relative relationships due to marriage, relative relationships determined using other means such as self-reporting by the individuals themselves [Col. 5 lines 17-31]. Examiner notes that in Applicant’s Specification, marriage is identified as a way for two users to identify common ancestry information (Applicant’s Specification [0046]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood further in view of Macpherson.
Regarding claim 1, Wood teaches:
identifying a first person; recording information regarding the identified first person in a first database, wherein the recorded information comprises first data associated with at least one ancestor of the first person (Wood – a computing device may obtain (i.e. identify) a first medical record profile (i.e. first person). The first medical record profile may be one example of an individual medical record profile. The first medical record profile may be obtained from a database stored on the computing device 102 or from a central or remote database. [0075]. The computing device may obtain one or more family medical profiles. Each of the family medical record profiles may be related to the first medical record profile [0076]. The database 110 may be used multiple generations of ancestors and descendants. Each relative may be associated with a specific medical profile) [0029].)
sending, on behalf of the first person, an invitation to a second person to collaborate on activities associated with the first database (Wood – a family health history may be publically shared between family members. Family members can be invited to update family health history [0051]. Examiner interprets that a family member discloses a second person.)
sharing, based at least in part on the sending, access to the first database with the second person; identifying, based at least in part on the shared access, the second person (Wood – the consent engine may grant full access to one group and partial access or limited access to another group [0051]. The group participation selection module may enable selection (i.e. identifying) of one or more groups or individuals (i.e. the second person) to access an individual medical record profile and/or related profiles associated with the individual medical record profile [0050].) 
updating the recorded information regarding the first person, wherein the updated recorded information comprises second data associated with at least one [non-biological] trait of the first person (Wood – the communication module may facilitate the sending and receiving of messages and/or other communications. Messages may be sent and received by one or more individuals, healthcare providers, third parties and/or the family health history application. For example, an individual may send a message to a parent requesting they get screened for a genetic mutation. Once the parent has completed the test, the communication module may inform the child of the completed test. In some instances, the test results may be sent to the user, automatically updating the parent’s individual medical profile (i.e. updated recorded information). This updated information may then cause the risk analysis module to automatically recalculate the risk level of the user for the disease or condition [0053].) 
providing a summary of the updated recorded information (Wood - the risk module may provide a risk assessment for an individual based on a combination of actual test values as well as predicted values [0042]. The report module may be used to generate reports. A report may be focused on an individual. The report may include other family members, their relationship to the focused individual, their age, where they are living, diseases or conditions the family member has or had, age of onset, notes, etc. [0043].)

recording, based at least in part on the identifying the second person, information regarding the identified second person, and information regarding a third person previously unknown to the first person 
determining, based at least in part on the recording the information regarding the identified second person, that the first person and the second person and third person have in common the at least one ancestor, wherein the first person, the second person, the third person, and the at least one ancestor comprise identified family members 
non-biological trait
However, Macpherson teaches:
recording, based at least in part on the identifying the second person, information regarding the identified second person, and information regarding a third person previously unknown to the first person
determining, based at least in part on the recording the information regarding the identified second person, that the first person and the second person and third person have in common the at least one ancestor, wherein the first person, the second person, the third person, and the at least one ancestor comprise identified family members (Macpherson – the pathfinder engine is a part of a person genomic services platform providing a variety of services such as ancestry finding [Col. 5 lines 1-4]. A relatives connections graph is formed based on data in database 210 and used by the pathfinder engine [Col. 5 lines 1-2]. The relative connections graph is formed primarily based on genetically determined relative relationships, specifically relative relationships of individuals who are deemed to have descended from a common ancestor within a certain number (N) of generations [Col. 5 lines 22-27].)
non-biological trait (Macpherson – the technique is also applicable to other types of relative relationships such as relative relationships due to marriage, relative relationships determined using other means such as self-reporting by the individuals themselves [Col. 5 lines 27-31].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Wood and Macpherson before them, to modify the system of Wood of identifying a first person, recording information regarding the identified first person in a first 
Regarding claim 2, Wood teaches:
wherein at least one of the identifying the first person and the identifying the second person comprises importing data from a second database (Wood – the database in Fig. 1, 110 may be used to store one or more records associated with a patient and/or relatives. Information may be imported form other sources and stored on a database 110 [0029].)  
Regarding claim 3, Wood teaches:
wherein the second database is related to at least one of: a social networking database and a genealogical database (Wood – the family health history application may also include a module to import and store genetic data, or link to an external genetic data source. For example, the computing device may use a direct-to-consumer genetic testing service like 23and Me. The user may select an application option to import the data file created by 23and Me [0067]. Also see [0061], where the family health history may be updated using social networking platforms.)  
Regarding claim 4, Wood teaches:
further comprising authenticating the recorded information (Wood – in cases where multiple entities may add or modify health information, the computing device may include mechanisms for verifying (i.e. authenticating) information and tracking, moderating or alerting family members about conflicting information [0061].)  
Regarding claim 5, Wood teaches:
wherein the identified family members have 19different classifications (Wood – in some configurations, rather than collecting all family medical record profiles, the computing device may obtain any family medical record profiles within three generations (i.e. different classifications) of the first medical record profile [0076].)  
Regarding claim 6, Wood teaches:
wherein the classifications comprise: different levels of family members (Wood – in some configurations, rather than collecting all family medical record profiles, the computing device may obtain any family medical record profiles within three generations (i.e. different levels) of the first medical record profile [0076].)   
Regarding claim 7, Wood teaches:
wherein the levels of family members comprise: level one family members comprising an immediate family, level two family members having at least one shared grandparent with the level one family members, and level three family members having at least one shared great-grandparent with the level one family members (Wood – see Fig. 3, which shows a linked family health history including child, parent, grandparent, and great-grandparent [0080-0081].) 
wherein identifying family members comprises: identifying level one family members before identifying level two family members, and identifying level two family members before identifying level three family members (Wood - the computing device may obtain one or more family medical profiles. Each of the family medical record profiles may be related to the first medical record profile [0076].)
and wherein recording information comprises: recording information regarding the identified level one family members before recording information regarding the identified level two family members, and recording information regarding the identified level two family members before recording information regarding the identified level three family members (Wood – see Fig. 3, which shows a linked family health history including child, parent, grandparent, and great-grandparent [0080-0081].)  
Regarding claim 8, Wood teaches:
wherein the levels of family members include at least level four family members and level five members (Wood – a patient or individual may map a family tree or linked family history displaying multiple generations of ancestors and descendants [0023]. Other types of restrictions, such as generational restrictions and/or disease or condition restrictions may also be applied when generating the family health history display [0082].) 
and the database includes: recorded information of identified family members of different family groups; and wherein, the recorded information of identified family members of different family groups is mergeable upon discovering a common ancestor between different groups (Wood – the computing device may store the medical record profile in the database on the computing device or on a separate database from the computing device. The computing device may compare the patient medical record profile with one or more medical record 
Regarding claim 9, Wood does not appear to teach:
wherein the updating the recorded information comprising the second data associated with the at least one non-biological trait is based at least in part on the recorded information regarding the third person
However, Macpherson teaches:
wherein the updating the recorded information comprising the second data associated with the at least one non-biological trait is based at least in part on the recorded information regarding the third person (Macpherson – identification information of a first individual and identification of a second individual are obtained [Col. 6 lines 55-57]. Based at least in part on a genetic connections graph as shown in Fig. 3, a specific genetic connections path is determined which connects the first individual, the second individual, and one or more additional related individuals (i.e. a third person) [Col. 6 lines 66-67, Col. 7 lines 1-descended from a common ancestor within a certain number (N) of generations [Col. 5 lines 22-27]. The technique is also applicable to other types of relative relationships such as relative relationships due to marriage, relative relationships determined using other means such as self-reporting by the individuals themselves [Col. 5 lines 27-31].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Wood and Macpherson before them, to modify the system of Wood and Macpherson of identifying a first person, recording information regarding the identified first person in a first database, wherein the recorded information comprises first data associated with at least one ancestor of the first person, sending, on behalf of the first person, an invitation to a second person to collaborate on activities associated with the first database, sharing access to the first database with the second person, identifying the second person, recording information regarding the identified second person and information regarding a third person previously unknown to the first person, determining that the first person and the second person and third person 
Regarding claim 10, Wood teaches:
wherein updating comprises: determining shared [non-biological] traits of the identified family members (Wood – the risk analysis module may be used to determine the level of risk an individual is at for a disease or condition. The risk analysis module may use information stored in individual and relative medical record profiles to calculate levels of risk [0039]. The risk analysis module may also be used to determine genetic traits based on family history information [0040]. Also see [0053], where updated information may cause the risk analysis module to automatically recalculate (i.e. analyze) the updated information.) 
Wood does not appear to teach:
non-biological trait
However, MacPherson teaches:
non-biological trait (Macpherson – the technique is also applicable to other types of relative relationships such as relative relationships due to marriage, relative relationships determined using other means such as self-reporting by the individuals themselves [Col. 5 lines 27-31].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Wood and Macpherson before them, to modify the system of Wood and Macpherson of identifying a first person, recording information regarding the identified first person in a first database, wherein the recorded information comprises first data associated with at least one ancestor of the first person, sending, on behalf of the first person, an invitation to a second person to collaborate on activities associated with the first database, sharing access to the first database with the second person, identifying the second person, recording information regarding the identified second person and information regarding a third person previously unknown to the first person, determining that the first person and the second person and third person have in common the at least one ancestor, wherein the first, second and third person and at least one ancestor comprise identified family members, updating the recorded information regarding the first person, wherein the updated recorded information comprises second data associated with at least one non-biological trait of the first person and providing a summary of the updated recorded information, and wherein updating comprises determining shared traits of the identified family members with the teachings of Macpherson of non-biological trait. One would have 
Regarding claim 11, Wood teaches:
wherein determining traits comprises at least one of identified family members responding to a questionnaire, and a third party supplying traits regarding identified family members (Wood – the risk analysis module may also be used to determine genetic traits based on family history information. For example, if a father and a mother have both been diagnosed (i.e. tested) as being carriers for a certain genetic mutation, then the risk analysis module may determine the risk level for their child [0040].)
Regarding claim 12, Wood teaches:
wherein the third party comprises at least one of: a medical provider, an insurer (Wood - the communication module may facilitate the sending and receiving of messages and/or other communications. Messages may be sent and received by one or more individuals, healthcare providers (i.e. medical provider), third parties and/or the family health history application. For example, an individual may send a message to a parent requesting they get screened for a genetic mutation. Once the parent has completed the test, the communication module may inform the child of the completed test. In some instances, the test results may be sent to the user, automatically updating the parent’s individual medical 
Regarding claim 13, Wood does not appear to teach:
wherein the non-biological trait comprises at least one of: a socio-economic characteristic, an ideological characteristic, and a life decision 
However, MacPherson teaches:
wherein the non-biological trait comprises at least one of: a socio-economic characteristic, an ideological characteristic, and a life decision (Macpherson – the technique is also applicable to other types of relative relationships such as relative relationships due to marriage, relative relationships determined using other means such as self-reporting by the individuals themselves [Col. 5 lines 27-31].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Wood and Macpherson before them, to modify the system of Wood and Macpherson of identifying a first person, recording information regarding the identified first person in a first database, wherein the recorded information comprises first data associated with at least one ancestor of the first person, sending, on behalf of the first person, an invitation to a second person to collaborate on activities associated with the first database, sharing access to the first database with the second person, 
Regarding claim 16, Wood teaches:
wherein the socio-economic characteristic, ideological characteristic, and life decision comprises at least one of: an education level, a profession, a political affiliation, a religious persuasion, an associated organization, a marital status, a criminal history, an alma matter, a past or present domicile (Wood – family members can be invited to update family health history. Here, the consent engine may grant full access to one group and partial access or limited access to another group. The consent engine may even alter information, such as names, dates and locations, for other groups for privacy reasons [0051].)  

organizing the information regarding the identified family members 81 according to family lines and shared common ancestors82 (Wood – see Fig. 3, which shows a linked family health history including child, parent, grandparent, and great-grandparent [0080-0081].  
Regarding claim 19, Wood teaches:
wherein identified family members have access to the identities of other identified family members (Wood - when sharing a family health history between family members, the consent engine may only allow common relatives to be shared and/or displayed. As an example, if a patient shares her family health history with a cousin on her father’s side, the consent engine may prevent family information pertaining to the user’s mother’s side to be shared with the cousin [0049].) 
Regarding claim 20, Wood teaches:
a potential family member inputting information in the database; and determining that the potential family member is a family member (Wood – the computing device may store the medical record profile in the database on the computing device or on a separate database from the computing device. The computing device may compare the patient medical record profile with one or more medical record profiles stored on the database or received from a third party source and determine one or more related 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166